UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-21606 Tilson Investment Trust (Exact name of registrant as specified in charter) 152 West 57th Street, 46th Floor, New York, NY10019 (Address of principal executive offices) (Zip code) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100, Denver, Colorado 80203 (Name and address of agent for service) Registrant's telephone number, including area code:(252) 234-9000 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 – June 30, 2013 Item 1. Proxy Voting Record. Tilson Focus Fund Vote Summary DELIA*S, INC. Security Meeting Type Annual Ticker Symbol DLIA Meeting Date 09-Jul-2012 ISIN US2469111015 Agenda 933646727 - Management Record Date 18-May-2012 Holding Recon Date 18-May-2012 City / Country United States Vote Deadline Date 06-Jul-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CARTER S. EVANS For For 2 MARIO CIAMPI For For 3 MICHAEL S. GOLDGRUB For For 4 WALTER KILLOUGH For For 5 PAUL J. RAFFIN For For 6 SCOTT M. ROSEN For For 7 MICHAEL ZIMMERMAN For For Management 2. PROPOSAL TO RATIFY THE SELECTION OF For For BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. THE COCA-COLA COMPANY Security Meeting Type Special Ticker Symbol KO Meeting Date 10-Jul-2012 ISIN US1912161007 Agenda 933646385 - Management Record Date 21-May-2012 Holding Recon Date 21-May-2012 City / Country United States Vote Deadline Date 09-Jul-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 01 TO AMEND ARTICLE FOURTH OF THE For For COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED COMMON STOCK OF THE COMPANY FROM 5,600,000,000 SHARES, PAR VALUE $.25 PER SHARE, TO 11,200,000,000 SHARES, PAR VALUE $.25 PER SHARE, AND TO EFFECT A SPLIT OF THE ISSUED COMMON STOCK OF THE COMPANY BY CHANGING EACH ISSUED SHARE OF COMMON STOCK INTO TWO SHARES OF COMMON STOCK. BLACKROCK ENHANCED CAPITAL & INCOME FUND Security 09256A109 Meeting Type Annual Ticker Symbol CII Meeting Date 27-Jul-2012 ISIN US09256A1097 Agenda 933659065 - Management Record Date 31-May-2012 Holding Recon Date 31-May-2012 City / Country United States Vote Deadline Date 26-Jul-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL L. AUDET For For 2 MICHAEL J. CASTELLANO For For 3 RICHARD E. CAVANAGH For For 4 FRANK J. FABOZZI For For 5 KATHLEEN F. FELDSTEIN For For 6 JAMES T. FLYNN For For 7 HENRY GABBAY For For 8 JERROLD B. HARRIS For For 9 R. GLENN HUBBARD For For 10 W. CARL KESTER For For 11 KAREN P. ROBARDS For For WESTELL TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol WSTL Meeting Date 24-Sep-2012 ISIN US9575411056 Agenda 933675033 - Management Record Date 26-Jul-2012 Holding Recon Date 26-Jul-2012 City / Country United States Vote Deadline Date 21-Sep-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD S. GILBERT For For 2 KIRK R. BRANNOCK For For 3 ROBERT W. FOSKETT For For 4 JAMES M. FROISLAND For For 5 DENNIS O. HARRIS For For 6 MARTIN D. HERNANDEZ For For 7 EILEEN A. KAMERICK For For 8 ROBERT C. PENNY III For For Management 2. RATIFICATION OF THE APPOINTMENT OF For For INDEPENDENT AUDITORS. 3. ADVISORY VOTE TO APPROVE EXECUTIVE Management For For COMPENSATION. RUBY TUESDAY, INC. Security Meeting Type Annual Ticker Symbol RT Meeting Date 10-Oct-2012 ISIN US7811821005 Agenda 933679877 - Management Record Date 13-Aug-2012 Holding Recon Date 13-Aug-2012 City / Country United States Vote Deadline Date 09-Oct-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: F. LANE For For CARDWELL, JR Management 1B. ELECTION OF DIRECTOR: KEVIN T. CLAYTON For For Management 1C. ELECTION OF DIRECTOR: JEFFREY J. For For O'NEILL Management 2. TO APPROVE, BY NON-BINDING VOTE, Against Against EXECUTIVE COMPENSATION. Management 3. TO RATIFY THE SELECTION OF KPMG LLP For For TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 4, 2013. SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 23-Oct-2012 ISIN US8715031089 Agenda 933683054 - Management Record Date 24-Aug-2012 Holding Recon Date 24-Aug-2012 City / Country United States Vote Deadline Date 22-Oct-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: STEPHEN M. For For BENNETT Management 1B. ELECTION OF DIRECTOR: MICHAEL A. For For BROWN 1C. ELECTION OF DIRECTOR: FRANK E. Management For For DANGEARD 1D. ELECTION OF DIRECTOR: STEPHEN E. Management For For GILLETT 1E. ELECTION OF DIRECTOR: GERALDINE B. Management For For LAYBOURNE 1F. ELECTION OF DIRECTOR: DAVID L. Management For For MAHONEY 1G. Management For For ELECTION OF DIRECTOR: ROBERT S. MILLER Management 1H. ELECTION OF DIRECTOR: DANIEL H. For For SCHULMAN Management 1I. ELECTION OF DIRECTOR: V. PAUL UNRUH For For 2. Management For For RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management 3. ADVISORY VOTE TO APPROVE EXECUTIVE For For COMPENSATION. 4. STOCKHOLDER PROPOSAL REGARDING Shareholder Against For EXECUTIVES TO RETAIN SIGNIFICANT STOCK, IF PROPERLY PRESENTED AT THE MEETING. CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 15-Nov-2012 ISIN US17275R1023 Agenda 933691708 - Management Record Date 17-Sep-2012 Holding Recon Date 17-Sep-2012 City / Country United States Vote Deadline Date 14-Nov-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ For For Management 1B. ELECTION OF DIRECTOR: MARC BENIOFF For For 1C. Management For For ELECTION OF DIRECTOR: M. MICHELE BURNS Management 1D. ELECTION OF DIRECTOR: MICHAEL D. For For CAPELLAS Management 1E. ELECTION OF DIRECTOR: LARRY R. CARTER For For 1F. Management For For ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. Management For For HENNESSY 1I Management For For ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management 1J. ELECTION OF DIRECTOR: RICHARD M. For For KOVACEVICH Management 1K. ELECTION OF DIRECTOR: RODERICK C. For For MCGEARY Management 1L. ELECTION OF DIRECTOR: ARUN SARIN For For Management 1M. ELECTION OF DIRECTOR: STEVEN M. WEST For For 2. APPROVAL OF AMENDMENT AND Management For For RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. 3. APPROVAL, ON AN ADVISORY BASIS, OF Management For For EXECUTIVE COMPENSATION. 4. RATIFICATION OF Management For For PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT Shareholder For Against A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. 6. APPROVAL TO REQUEST CISCO Shareholder Against For MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. IDT CORPORATION Security Meeting Type Annual Ticker Symbol IDT Meeting Date 17-Dec-2012 ISIN US4489475073 Agenda 933706220 - Management Record Date 19-Oct-2012 Holding Recon Date 19-Oct-2012 City / Country United States Vote Deadline Date 14-Dec-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: LAWRENCE E. For For BATHGATE,II Management 1B. ELECTION OF DIRECTOR: ERIC F. For For COSENTINO 1C. ELECTION OF DIRECTOR: HOWARD S. Management For For JONAS 1D. ELECTION OF DIRECTOR: BILL PEREIRA Management For For Management 1E. ELECTION OF DIRECTOR: JUDAH SCHORR For For Management 2. ADVISORY VOTE ON EXECUTIVE For For COMPENSATION. Management 3. ADVISORY VOTE ON FREQUENCY OF 1 Year Against FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MFC INDUSTRIAL LTD. Security 55278T105 Meeting Type Annual Ticker Symbol MIL Meeting Date 21-Dec-2012 ISIN CA55278T1057 Agenda 933713580 - Management Record Date 15-Nov-2012 Holding Recon Date 15-Nov-2012 City / Country Canada Vote Deadline Date 18-Dec-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 01 THE RE-ELECTION OF INDRAJIT For For CHATTERJEE AS A CLASS I DIRECTOR OF THE COMPANY. Management 02 THE APPOINTMENT OF AUDITORS FOR THE For For FISCAL YEAR ENDED DECEMBER 31, 2012 (AS SET FORTH IN THE NOTICE OF MEETING AND MANAGEMENT INFORMATION CIRCULAR DELIVERED TO THE COMPANY'S SHAREHOLDERS IN CONNECTION WITH THE MEETING) AND THE AUTHORIZATION OF THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS FOR THE ENSUING YEAR. WHISTLER BLACKCOMB HOLDINGS INC. Security 96336D104 Meeting Type Annual Ticker Symbol WSBHF Meeting Date 01-Feb-2013 ISIN CA96336D1042 Agenda 933722983 - Management Record Date 12-Dec-2012 Holding Recon Date 12-Dec-2012 City / Country Canada Vote Deadline Date 29-Jan-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID BROWNLIE For For 2 ERIC RESNICK For For 3 PETER MCDERMOTT For For 4 JOHN FURLONG For For 5 RUSSELL GOODMAN For For 6 SCOTT HUTCHESON For For 7 GRAHAM SAVAGE For For Management 02 APPOINTMENT OF KPMG LLP, CHARTERED For For ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. TELULAR CORPORATION Security 87970T208 Meeting Type Annual Ticker Symbol WRLS Meeting Date 05-Feb-2013 ISIN US87970T2087 Agenda 933720698 - Management Record Date 11-Dec-2012 Holding Recon Date 11-Dec-2012 City / Country United States Vote Deadline Date 04-Feb-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LAWRENCE S. BARKER For For 2 JOSEPH A. BEATTY For For 3 BETSY J. BERNARD For For 4 BRIAN J. CLUCAS For For 5 JOHN HANDY For For 6 JEFFREY JACOBOWITZ For For 7 M. BRIAN MCCARTHY For For Management 2. TO APPROVE THE FOURTH AMENDED AND For For RESTATED 2 INCENTIVE PLAN AND TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 600,000. Management 3. TO APPROVE THE FIFTH AMENDED AND For For RESTATED NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN AND TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 50,000. Management 4. ADVISORY VOTE FOR THE APPROVAL OF For For COMPENSATION FOR THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. Management 5. TO RATIFY THE APPOINTMENT OF GRANT For For THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. ASPEN INSURANCE HOLDINGS LIMITED Security G05384105 Meeting Type Annual Ticker Symbol AHL Meeting Date 24-Apr-2013 ISIN BMG053841059 Agenda 933743901 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country Bermuda Vote Deadline Date 23-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. RICHARD BUCKNALL For For 2 MR. PETER O'FLINN For For 3 MR. RONALD PRESSMAN For For 4 MR. GORDON IRELAND For For Management 2. TO PROVIDE A NON-BINDING, ADVISORY For For VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION ("SAY-ON-PAY VOTE"). 3. Management 1 Year For TO PROVIDE A NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES ("SAY- ON-FREQUENCY VOTE"). Management 4. TO APPROVE THE 2 For For PLAN. 5. TO RE-APPOINT KPMG AUDIT PLC ("KPMG"), Management For For LONDON, ENGLAND, TO ACT AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 AUTHORIZE THE COMPANY'S BOARD THROUGH THE AUDIT COMMITTEE TO SET THE REMUNERATION FOR KPMG. ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 26-Apr-2013 ISIN US0171751003 Agenda 933752291 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country United States Vote Deadline Date 25-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: STEPHEN P. For For BRADLEY Management 1B. ELECTION OF DIRECTOR: KAREN BRENNER For For Management 1C. ELECTION OF DIRECTOR: THOMAS S. For For JOHNSON Management 1D. ELECTION OF DIRECTOR: JAMES F. WILL For For Management 2. RATIFICATION OF ERNST & YOUNG LLP AS For For ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2013. 3. ADVISORY VOTE TO APPROVE THE Management For For EXECUTIVE COMPENSATION OF ALLEGHANY CORPORATION. EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Agenda 933748747 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country United States Vote Deadline Date 30-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: MICHAEL W. For For BROWN Management 1B. ELECTION OF DIRECTOR: RANDOLPH L. For For COWEN 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For Management 1D. ELECTION OF DIRECTOR: JAMES S. For For DISTASIO Management 1E. ELECTION OF DIRECTOR: JOHN R. EGAN For For Management 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY For For Management 1G. ELECTION OF DIRECTOR: JAMI MISCIK For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For Management 1J. ELECTION OF DIRECTOR: DAVID N. STROHM For For Management 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI For For Management 2. RATIFICATION OF THE SELECTION BY THE For For AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. 3. ADVISORY APPROVAL OF OUR EXECUTIVE Management Against Against COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management 4. APPROVAL OF THE EMC CORPORATION For For AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. 5. APPROVAL OF THE EMC CORPORATION Management For For AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management 6. APPROVAL OF AMENDMENTS TO EMC'S For For ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder 7. TO ACT UPON A SHAREHOLDER PROPOSAL Against For RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. OM GROUP, INC. Security Meeting Type Annual Ticker Symbol OMG Meeting Date 07-May-2013 ISIN US6708721005 Agenda 933765832 - Management Record Date 18-Mar-2013 Holding Recon Date 18-Mar-2013 City / Country United States Vote Deadline Date 06-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KATHARINE L. PLOURDE For For 2 PATRICK S. MULLIN For For Management 2. APPOINTMENT OF INDEPENDENT For For REGISTERED PUBLIC ACCOUNTANT. 3. ADVISORY VOTE ON COMPENSATION OF Management For For NAMED EXECUTIVE OFFICERS. BROOKFIELD ASSET MANAGEMENT INC. Security Meeting Type Annual Ticker Symbol BAM Meeting Date 09-May-2013 ISIN CA1125851040 Agenda 933775857 - Management Record Date 22-Mar-2013 Holding Recon Date 22-Mar-2013 City / Country Canada Vote Deadline Date 06-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARCEL R. COUTU For For 2 MAUREEN KEMPSTON DARKES For For 3 LANCE LIEBMAN For For 4 FRANK J. MCKENNA For For 5 YOUSSEF A. NASR For For 6 JAMES A. PATTISON For For 7 SEEK NGEE HUAT For For 8 DIANA L. TAYLOR For For Management 02 THE APPOINTMENT OF THE EXTERNAL For For AUDITOR AND AUTHORIZING THE DIRECTORS TO SET ITS REMUNERATION; Management 03 THE SAY ON PAY RESOLUTION. For For FIRST AMERICAN FINANCIAL CORPORATION Security 31847R102 Meeting Type Annual Ticker Symbol FAF Meeting Date 14-May-2013 ISIN US31847R1023 Agenda 933777281 - Management Record Date 22-Mar-2013 Holding Recon Date 22-Mar-2013 City / Country United States Vote Deadline Date 13-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANTHONY K. ANDERSON For For 2 PARKER S. KENNEDY For For 3 MARK C. OMAN For For Management 2. ADVISORY VOTE TO APPROVE EXECUTIVE For For COMPENSATION. 3. APPROVAL OF THE AMENDED AND Management For For RESTATED FIRST AMERICAN FINANCIAL CORPORATION 2 PURCHASE PLAN. Management 4. TO RATIFY THE SELECTION OF For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 15-May-2013 ISIN US0268747849 Agenda 933772560 - Management Record Date 20-Mar-2013 Holding Recon Date 20-Mar-2013 City / Country United States Vote Deadline Date 14-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: ROBERT H. For For BENMOSCHE Management 1B. ELECTION OF DIRECTOR: W. DON For For CORNWELL 1C. ELECTION OF DIRECTOR: JOHN H. Management For For FITZPATRICK 1D. ELECTION OF DIRECTOR: WILLIAM G. Management For For JURGENSEN 1E. ELECTION OF DIRECTOR: CHRISTOPHER S. Management For For LYNCH 1F. ELECTION OF DIRECTOR: ARTHUR C. Management For For MARTINEZ 1G. Management For For ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management 1H. ELECTION OF DIRECTOR: HENRY S. MILLER For For 1I. ELECTION OF DIRECTOR: ROBERT S. Management For For MILLER 1J. Management For For ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management 1K. ELECTION OF DIRECTOR: RONALD A. For For RITTENMEYER Management 1L. ELECTION OF DIRECTOR: DOUGLAS M. For For STEENLAND Management 1M. ELECTION OF DIRECTOR: THERESA M. For For STONE Management 2. TO APPROVE THE AMERICAN For For INTERNATIONAL GROUP, INC. 2013 OMNIBUS INCENTIVE PLAN. Management 3. TO VOTE UPON A NON-BINDING For For SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. 4. TO RECOMMEND, BY NON-BINDING VOTE, Management 1 Year For THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. 5. TO ACT UPON A PROPOSAL TO RATIFY THE Management For For SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 6. TO ACT UPON A SHAREHOLDER PROPOSAL Shareholder Against For RELATING TO RESTRICTING SERVICE ON OTHER BOARDS BY DIRECTORS OF AIG. BODY CENTRAL CORP Security 09689U102 Meeting Type Annual Ticker Symbol BODY Meeting Date 15-May-2013 ISIN US09689U1025 Agenda 933773687 - Management Record Date 18-Mar-2013 Holding Recon Date 18-Mar-2013 City / Country United States Vote Deadline Date 14-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN K. HALEY For For 2 ROBERT GLASS For For Management 2. APPROVAL OF AN ADVISORY RESOLUTION For For ON EXECUTIVE COMPENSATION FOR FISCAL 2012. Management 3. RATIFICATION OF THE APPOINTMENT OF For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL KOHL'S CORPORATION Security Meeting Type Annual Ticker Symbol KSS Meeting Date 16-May-2013 ISIN US5002551043 Agenda 933759043 - Management Record Date 13-Mar-2013 Holding Recon Date 13-Mar-2013 City / Country United States Vote Deadline Date 15-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: PETER For For BONEPARTH Management 1B. ELECTION OF DIRECTOR: STEVEN A. BURD For For Management 1C. ELECTION OF DIRECTOR: DALE E. JONES For For Management 1D. ELECTION OF DIRECTOR: KEVIN MANSELL For For 1E. ELECTION OF DIRECTOR: JOHN E. Management For For SCHLIFSKE 1F. Management For For ELECTION OF DIRECTOR: FRANK V. SICA 1G. ELECTION OF DIRECTOR: PETER M. Management For For SOMMERHAUSER 1H. ELECTION OF DIRECTOR: STEPHANIE A. Management For For STREETER 1I. Management For For ELECTION OF DIRECTOR: NINA G. VACA 1J. ELECTION OF DIRECTOR: STEPHEN E. Management For For WATSON 2. RATIFY APPOINTMENT OF ERNST & YOUNG Management For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3. ADVISORY VOTE ON APPROVAL OF NAMED Management For For EXECUTIVE OFFICER COMPENSATION. 4. SHAREHOLDER PROPOSAL: POLICY ON Shareholder Against For ANIMAL CRUELTY RELATED TO THE SALE OF PRODUCTS CONTAINING ANIMAL FUR. 5. SHAREHOLDER PROPOSAL: INDEPENDENT Shareholder For Against BOARD CHAIRMAN. BLUCORA INC Security Meeting Type Annual Ticker Symbol BCOR Meeting Date 22-May-2013 ISIN US0952291005 Agenda 933805523 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country United States Vote Deadline Date 21-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LANCE DUNN For For 2 STEVEN HOOPER For For 3 DAVID CHUNG For For Management 2. PROPOSAL TO RATIFY THE APPOINTMENT For For OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 3. PROPOSAL TO APPROVE, ON AN ADVISORY Management For For BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management 4. PROPOSAL TO APPROVE THE FLEXIBLE For For SETTLEMENT FEATURE FOR THE POTENTIAL CONVERSION OF THE CONVERTIBLE NOTES. SAFETY INSURANCE GROUP, INC. Security 78648T100 Meeting Type Annual Ticker Symbol SAFT Meeting Date 24-May-2013 ISIN US78648T1007 Agenda 933807084 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country United States Vote Deadline Date 23-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FREDERIC H. LINDEBERG For For Management 2. RATIFICATION OF THE APPOINTMENT OF For For PRICEWATERHOUSECOOPERS LLP. 3. ADVISORY VOTE ON EXECUTIVE Management For For COMPENSATION. MILLER INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol MLR Meeting Date 24-May-2013 ISIN US6005512040 Agenda 933809103 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country United States Vote Deadline Date 23-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 T.H. ASHFORD, III For For 2 JEFFREY I. BADGLEY For For 3 A.R. CHANDLER, III For For 4 WILLIAM G. MILLER For For 5 RICHARD H. ROBERTS For For Management 2. APPROVAL OF THE MILLER INDUSTRIES, For For INC. 2013 NON-EMPLOYEE DIRECTOR STOCK PLAN. Management 3. NON-BINDING RESOLUTION TO APPROVE For For THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. BIG LOTS, INC. Security Meeting Type Annual Ticker Symbol BIG Meeting Date 30-May-2013 ISIN US0893021032 Agenda 933789630 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country United States Vote Deadline Date 29-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY P. BERGER For For 2 JAMES R. CHAMBERS For For 3 STEVEN S. FISHMAN For For 4 PETER J. HAYES For For 5 BRENDA J. LAUDERBACK For For 6 PHILIP E. MALLOTT For For 7 RUSSELL SOLT For For 8 JAMES R. TENER For For 9 DENNIS B. TISHKOFF For For Management 2. APPROVAL OF THE COMPENSATION OF BIG Against Against LOTS' NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO ITEM - K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND THE NARRATIVE DISCUSSION ACCOMPANYING THE TABLES. Management 3. RATIFICATION OF THE APPOINTMENT OF For For DELOITTE & TOUCHE LLP AS BIG LOTS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. TRANSCEPT PHARMACEUTICALS, INC. Security 89354M106 Meeting Type Annual Ticker Symbol TSPT Meeting Date 04-Jun-2013 ISIN US89354M1062 Agenda 933797752 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country United States Vote Deadline Date 03-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER B. EHRLICH For For 2 FREDERIK J. RUEGSEGGER For For 3 THOMAS J. DIETZ For For Management 2. TO RATIFY THE APPOINTMENT OF ERNST & For For YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR TRANSCEPT PHARMACEUTICALS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. VONAGE HOLDINGS CORP. Security 92886T201 Meeting Type Annual Ticker Symbol VG Meeting Date 06-Jun-2013 ISIN US92886T2015 Agenda 933810271 - Management Record Date 12-Apr-2013 Holding Recon Date 12-Apr-2013 City / Country United States Vote Deadline Date 05-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL A. KRUPKA For For 2 DAVID C. NAGEL For For 3 MARGARET M. SMYTH For For Management 2. TO RATIFY THE RECENT ELECTION OF ONE For For CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE 2 STOCKHOLDERS. 3. Management For For TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management 4. TO APPROVE THE AMENDMENT AND Against Against RESTATEMENT OF OUR 2006 INCENTIVE PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE. 5. Management For For TO RATIFY THE EXTENSION OF OUR TAX BENEFITS PRESERVATION PLAN. SKULLCANDY INC Security 83083J104 Meeting Type Annual Ticker Symbol SKUL Meeting Date 13-Jun-2013 ISIN US83083J1043 Agenda 933809189 - Management Record Date 18-Apr-2013 Holding Recon Date 18-Apr-2013 City / Country United States Vote Deadline Date 12-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 SCOTT OLIVET For For 2 GREG WARNOCK For For Management 2. PROPOSAL TO RATIFY THE SELECTION OF For For ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 3. Management Against Against SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF A ONE-TIME OPTION Management For For EXCHANGE FOR ELIGIBLE EMPLOYEES. COINSTAR, INC. Security 19259P300 Meeting Type Annual Ticker Symbol CSTR Meeting Date 27-Jun-2013 ISIN US19259P3001 Agenda 933826680 - Management Record Date 29-Apr-2013 Holding Recon Date 29-Apr-2013 City / Country United States Vote Deadline Date 26-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: NORA M. DENZEL For For Management 1B. ELECTION OF DIRECTOR: RONALD B. For For WOODARD Management 2. AMENDMENT OF THE RESTATED For For CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO OUTERWALL INC. 3. ADVISORY RESOLUTION TO APPROVE THE Management For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 4. RATIFICATION OF APPOINTMENT OF KPMG Management For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Tilson Dividend Fund Vote Summary CAPITAL SOUTHWEST CORPORATION Security Meeting Type Annual Ticker Symbol CSWC Meeting Date 18-Jul-2012 ISIN US1405011073 Agenda 933661894 - Management Record Date 31-May-2012 Holding Recon Date 31-May-2012 City / Country / United States Vote Deadline Date 17-Jul-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SAMUEL B. LIGON For For 2 GARY L. MARTIN For For 3 T. DUANE MORGAN For For 4 RICHARD F. STRUP For For 5 JOHN H. WILSON For For Management 2. PROPOSAL TO RATIFY THE APPOINTMENT For For BY OUR AUDIT COMMITTEE OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 2013. 3. PROPOSAL TO APPROVE, BY NON-BINDING Management For For VOTE, EXECUTIVE COMPENSATION. ICONIX BRAND GROUP, INC. Security Meeting Type Annual Ticker Symbol ICON Meeting Date 15-Aug-2012 ISIN US4510551074 Agenda 933662327 - Management Record Date 18-Jun-2012 Holding Recon Date 18-Jun-2012 City / Country / United States Vote Deadline Date 14-Aug-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NEIL COLE For For 2 BARRY EMANUEL For For 3 DREW COHEN For For 4 F. PETER CUNEO For For 5 MARK FRIEDMAN For For 6 JAMES A. MARCUM For For 7 LAURENCE N. CHARNEY For For Management 2. RATIFICATION OF THE APPOINTMENT OF For For BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 3. TO APPROVE THE ADVISORY RESOLUTION Management Against Against ON EXECUTIVE COMPENSATION. 4. TO APPROVE THE ADOPTION OF THE Management For For COMPANY'S AMENDED AND RESTATED 2009 EQUITY INCENTIVE PLAN. MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 23-Aug-2012 ISIN US5850551061 Agenda 933668040 - Management Record Date 25-Jun-2012 Holding Recon Date 25-Jun-2012 City / Country / United States Vote Deadline Date 22-Aug-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 VICTOR J. DZAU, M.D. For For 3 OMAR ISHRAK For For 4 SHIRLEY ANN JACKSON PHD For For 5 MICHAEL O. LEAVITT For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JACK W. SCHULER For For Management 2 TO RATIFY THE APPOINTMENT OF For For PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 Management Against Against A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). 4 TO AMEND THE COMPANY'S ARTICLES OF Management For For INCORPORATION TO PROVIDE FOR MAJORITY VOTE IN UNCONTESTED ELECTIONS OF DIRECTORS. Shareholder 5 TO APPROVE THE PROXY ACCESS Against For SHAREHOLDER PROPOSAL. Shareholder 6 TO APPROVE ADOPTION OF A SIMPLE For Against MAJORITY SHAREHOLDER PROPOSAL. WESTELL TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol WSTL Meeting Date 24-Sep-2012 ISIN US9575411056 Agenda 933675033 - Management Record Date 26-Jul-2012 Holding Recon Date 26-Jul-2012 City / Country / United States Vote Deadline Date 21-Sep-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD S. GILBERT For For 2 KIRK R. BRANNOCK For For 3 ROBERT W. FOSKETT For For 4 JAMES M. FROISLAND For For 5 DENNIS O. HARRIS For For 6 MARTIN D. HERNANDEZ For For 7 EILEEN A. KAMERICK For For 8 ROBERT C. PENNY III For For Management 2. RATIFICATION OF THE APPOINTMENT OF For For INDEPENDENT AUDITORS. 3. ADVISORY VOTE TO APPROVE EXECUTIVE Management For For COMPENSATION. RUBY TUESDAY, INC. Security Meeting Type Annual Ticker Symbol RT Meeting Date 10-Oct-2012 ISIN US7811821005 Agenda 933679877 - Management Record Date 13-Aug-2012 Holding Recon Date 13-Aug-2012 City / Country / United States Vote Deadline Date 09-Oct-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: F. LANE For For CARDWELL, JR Management 1B. ELECTION OF DIRECTOR: KEVIN T. CLAYTON For For Management 1C. ELECTION OF DIRECTOR: JEFFREY J. For For O'NEILL Management 2. TO APPROVE, BY NON-BINDING VOTE, Against Against EXECUTIVE COMPENSATION. Management 3. TO RATIFY THE SELECTION OF KPMG LLP For For TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 4, 2013. SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 23-Oct-2012 ISIN US8715031089 Agenda 933683054 - Management Record Date 24-Aug-2012 Holding Recon Date 24-Aug-2012 City / Country / United States Vote Deadline Date 22-Oct-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: STEPHEN M. For For BENNETT Management 1B. ELECTION OF DIRECTOR: MICHAEL A. For For BROWN 1C. ELECTION OF DIRECTOR: FRANK E. Management For For DANGEARD 1D. ELECTION OF DIRECTOR: STEPHEN E. Management For For GILLETT 1E. ELECTION OF DIRECTOR: GERALDINE B. Management For For LAYBOURNE 1F. ELECTION OF DIRECTOR: DAVID L. Management For For MAHONEY 1G. Management For For ELECTION OF DIRECTOR: ROBERT S. MILLER Management 1H. ELECTION OF DIRECTOR: DANIEL H. For For SCHULMAN Management 1I. ELECTION OF DIRECTOR: V. PAUL UNRUH For For 2. Management For For RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management 3. ADVISORY VOTE TO APPROVE EXECUTIVE For For COMPENSATION. 4. STOCKHOLDER PROPOSAL REGARDING Shareholder Against For EXECUTIVES TO RETAIN SIGNIFICANT STOCK, IF PROPERLY PRESENTED AT THE MEETING. CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 15-Nov-2012 ISIN US17275R1023 Agenda 933691708 - Management Record Date 17-Sep-2012 Holding Recon Date 17-Sep-2012 City / Country / United States Vote Deadline Date 14-Nov-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ For For Management 1B. ELECTION OF DIRECTOR: MARC BENIOFF For For 1C. Management For For ELECTION OF DIRECTOR: M. MICHELE BURNS Management 1D. ELECTION OF DIRECTOR: MICHAEL D. For For CAPELLAS Management 1E. ELECTION OF DIRECTOR: LARRY R. CARTER For For 1F. Management For For ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. Management For For HENNESSY 1I Management For For ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management 1J. ELECTION OF DIRECTOR: RICHARD M. For For KOVACEVICH Management 1K. ELECTION OF DIRECTOR: RODERICK C. For For MCGEARY Management 1L. ELECTION OF DIRECTOR: ARUN SARIN For For Management 1M. ELECTION OF DIRECTOR: STEVEN M. WEST For For 2. APPROVAL OF AMENDMENT AND Management For For RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. 3. APPROVAL, ON AN ADVISORY BASIS, OF Management For For EXECUTIVE COMPENSATION. 4. RATIFICATION OF Management For For PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT Shareholder For Against A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. 6. APPROVAL TO REQUEST CISCO Shareholder Against For MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. IDT CORPORATION Security Meeting Type Annual Ticker Symbol IDT Meeting Date 17-Dec-2012 ISIN US4489475073 Agenda 933706220 - Management Record Date 19-Oct-2012 Holding Recon Date 19-Oct-2012 City / Country / United States Vote Deadline Date 14-Dec-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: LAWRENCE E. For For BATHGATE,II Management 1B. ELECTION OF DIRECTOR: ERIC F. For For COSENTINO 1C. ELECTION OF DIRECTOR: HOWARD S. Management For For JONAS 1D. ELECTION OF DIRECTOR: BILL PEREIRA Management For For Management 1E. ELECTION OF DIRECTOR: JUDAH SCHORR For For Management 2. ADVISORY VOTE ON EXECUTIVE For For COMPENSATION. Management 3. ADVISORY VOTE ON FREQUENCY OF 1 Year Against FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MFC INDUSTRIAL LTD. Security 55278T105 Meeting Type Annual Ticker Symbol MIL Meeting Date 21-Dec-2012 ISIN CA55278T1057 Agenda 933713580 - Management Record Date 15-Nov-2012 Holding Recon Date 15-Nov-2012 City / Country Canada Vote Deadline Date 18-Dec-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 01 THE RE-ELECTION OF INDRAJIT For For CHATTERJEE AS A CLASS I DIRECTOR OF THE COMPANY. Management 02 THE APPOINTMENT OF AUDITORS FOR THE For For FISCAL YEAR ENDED DECEMBER 31, 2012 (AS SET FORTH IN THE NOTICE OF MEETING AND MANAGEMENT INFORMATION CIRCULAR DELIVERED TO THE COMPANY'S SHAREHOLDERS IN CONNECTION WITH THE MEETING) AND THE AUTHORIZATION OF THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS FOR THE ENSUING YEAR. WHISTLER BLACKCOMB HOLDINGS INC. Security 96336D104 Meeting Type Annual Ticker Symbol WSBHF Meeting Date 01-Feb-2013 ISIN CA96336D1042 Agenda 933722983 - Management Record Date 12-Dec-2012 Holding Recon Date 12-Dec-2012 City / Country Canada Vote Deadline Date 29-Jan-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID BROWNLIE For For 2 ERIC RESNICK For For 3 PETER MCDERMOTT For For 4 JOHN FURLONG For For 5 RUSSELL GOODMAN For For 6 SCOTT HUTCHESON For For 7 GRAHAM SAVAGE For For Management 02 APPOINTMENT OF KPMG LLP, CHARTERED For For ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. TELULAR CORPORATION Security 87970T208 Meeting Type Annual Ticker Symbol WRLS Meeting Date 05-Feb-2013 ISIN US87970T2087 Agenda 933720698 - Management Record Date 11-Dec-2012 Holding Recon Date 11-Dec-2012 City / Country / United States Vote Deadline Date 04-Feb-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LAWRENCE S. BARKER For For 2 JOSEPH A. BEATTY For For 3 BETSY J. BERNARD For For 4 BRIAN J. CLUCAS For For 5 JOHN HANDY For For 6 JEFFREY JACOBOWITZ For For 7 M. BRIAN MCCARTHY For For Management 2. TO APPROVE THE FOURTH AMENDED AND For For RESTATED 2 INCENTIVE PLAN AND TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 600,000. Management 3. TO APPROVE THE FIFTH AMENDED AND For For RESTATED NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN AND TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 50,000. Management 4. ADVISORY VOTE FOR THE APPROVAL OF For For COMPENSATION FOR THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. Management 5. TO RATIFY THE APPOINTMENT OF GRANT For For THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. ASPEN INSURANCE HOLDINGS LIMITED Security G05384105 Meeting Type Annual Ticker Symbol AHL Meeting Date 24-Apr-2013 ISIN BMG053841059 Agenda 933743901 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country Bermuda Vote Deadline Date 23-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. RICHARD BUCKNALL For For 2 MR. PETER O'FLINN For For 3 MR. RONALD PRESSMAN For For 4 MR. GORDON IRELAND For For Management 2. TO PROVIDE A NON-BINDING, ADVISORY For For VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION ("SAY-ON-PAY VOTE"). 3. Management 1 Year For TO PROVIDE A NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES ("SAY- ON-FREQUENCY VOTE"). Management 4. TO APPROVE THE 2 For For PLAN. 5. TO RE-APPOINT KPMG AUDIT PLC ("KPMG"), Management For For LONDON, ENGLAND, TO ACT AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 AUTHORIZE THE COMPANY'S BOARD THROUGH THE AUDIT COMMITTEE TO SET THE REMUNERATION FOR KPMG. ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 26-Apr-2013 ISIN US0171751003 Agenda 933752291 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 25-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: STEPHEN P. For For BRADLEY Management 1B. ELECTION OF DIRECTOR: KAREN BRENNER For For Management 1C. ELECTION OF DIRECTOR: THOMAS S. For For JOHNSON Management 1D. ELECTION OF DIRECTOR: JAMES F. WILL For For Management 2. RATIFICATION OF ERNST & YOUNG LLP AS For For ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2013. 3. ADVISORY VOTE TO APPROVE THE Management For For EXECUTIVE COMPENSATION OF ALLEGHANY CORPORATION. EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Agenda 933748747 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 30-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: MICHAEL W. For For BROWN Management 1B. ELECTION OF DIRECTOR: RANDOLPH L. For For COWEN 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For Management 1D. ELECTION OF DIRECTOR: JAMES S. For For DISTASIO Management 1E. ELECTION OF DIRECTOR: JOHN R. EGAN For For Management 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY For For Management 1G. ELECTION OF DIRECTOR: JAMI MISCIK For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For Management 1J. ELECTION OF DIRECTOR: DAVID N. STROHM For For Management 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI For For Management 2. RATIFICATION OF THE SELECTION BY THE For For AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. 3. ADVISORY APPROVAL OF OUR EXECUTIVE Management Against Against COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management 4. APPROVAL OF THE EMC CORPORATION For For AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. 5. APPROVAL OF THE EMC CORPORATION Management For For AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management 6. APPROVAL OF AMENDMENTS TO EMC'S For For ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder 7. TO ACT UPON A SHAREHOLDER PROPOSAL Against For RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. OM GROUP, INC. Security Meeting Type Annual Ticker Symbol OMG Meeting Date 07-May-2013 ISIN US6708721005 Agenda 933765832 - Management Record Date 18-Mar-2013 Holding Recon Date 18-Mar-2013 City / Country / United States Vote Deadline Date 06-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KATHARINE L. PLOURDE For For 2 PATRICK S. MULLIN For For Management 2. APPOINTMENT OF INDEPENDENT For For REGISTERED PUBLIC ACCOUNTANT. 3. ADVISORY VOTE ON COMPENSATION OF Management For For NAMED EXECUTIVE OFFICERS. BROOKFIELD ASSET MANAGEMENT INC. Security Meeting Type Annual Ticker Symbol BAM Meeting Date 09-May-2013 ISIN CA1125851040 Agenda 933775857 - Management Record Date 22-Mar-2013 Holding Recon Date 22-Mar-2013 City / Country Canada Vote Deadline Date 06-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARCEL R. COUTU For For 2 MAUREEN KEMPSTON DARKES For For 3 LANCE LIEBMAN For For 4 FRANK J. MCKENNA For For 5 YOUSSEF A. NASR For For 6 JAMES A. PATTISON For For 7 SEEK NGEE HUAT For For 8 DIANA L. TAYLOR For For Management 02 THE APPOINTMENT OF THE EXTERNAL For For AUDITOR AND AUTHORIZING THE DIRECTORS TO SET ITS REMUNERATION; Management 03 THE SAY ON PAY RESOLUTION. For For FIRST AMERICAN FINANCIAL CORPORATION Security 31847R102 Meeting Type Annual Ticker Symbol FAF Meeting Date 14-May-2013 ISIN US31847R1023 Agenda 933777281 - Management Record Date 22-Mar-2013 Holding Recon Date 22-Mar-2013 City / Country / United States Vote Deadline Date 13-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANTHONY K. ANDERSON For For 2 PARKER S. KENNEDY For For 3 MARK C. OMAN For For Management 2. ADVISORY VOTE TO APPROVE EXECUTIVE For For COMPENSATION. 3. APPROVAL OF THE AMENDED AND Management For For RESTATED FIRST AMERICAN FINANCIAL CORPORATION 2 PURCHASE PLAN. Management 4. TO RATIFY THE SELECTION OF For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 15-May-2013 ISIN US0268747849 Agenda 933772560 - Management Record Date 20-Mar-2013 Holding Recon Date 20-Mar-2013 City / Country / United States Vote Deadline Date 14-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: ROBERT H. For For BENMOSCHE Management 1B. ELECTION OF DIRECTOR: W. DON For For CORNWELL 1C. ELECTION OF DIRECTOR: JOHN H. Management For For FITZPATRICK 1D. ELECTION OF DIRECTOR: WILLIAM G. Management For For JURGENSEN 1E. ELECTION OF DIRECTOR: CHRISTOPHER S. Management For For LYNCH 1F. ELECTION OF DIRECTOR: ARTHUR C. Management For For MARTINEZ 1G. Management For For ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management 1H. ELECTION OF DIRECTOR: HENRY S. MILLER For For 1I. ELECTION OF DIRECTOR: ROBERT S. Management For For MILLER 1J. Management For For ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management 1K. ELECTION OF DIRECTOR: RONALD A. For For RITTENMEYER Management 1L. ELECTION OF DIRECTOR: DOUGLAS M. For For STEENLAND Management 1M. ELECTION OF DIRECTOR: THERESA M. For For STONE Management 2. TO APPROVE THE AMERICAN For For INTERNATIONAL GROUP, INC. 2013 OMNIBUS INCENTIVE PLAN. Management 3. TO VOTE UPON A NON-BINDING For For SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. 4. TO RECOMMEND, BY NON-BINDING VOTE, Management 1 Year For THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. 5. TO ACT UPON A PROPOSAL TO RATIFY THE Management For For SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 6. TO ACT UPON A SHAREHOLDER PROPOSAL Shareholder Against For RELATING TO RESTRICTING SERVICE ON OTHER BOARDS BY DIRECTORS OF AIG. BODY CENTRAL CORP Security 09689U102 Meeting Type Annual Ticker Symbol BODY Meeting Date 15-May-2013 ISIN US09689U1025 Agenda 933773687 - Management Record Date 18-Mar-2013 Holding Recon Date 18-Mar-2013 City / Country / United States Vote Deadline Date 14-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN K. HALEY For For 2 ROBERT GLASS For For Management 2. APPROVAL OF AN ADVISORY RESOLUTION For For ON EXECUTIVE COMPENSATION FOR FISCAL 2012. Management 3. RATIFICATION OF THE APPOINTMENT OF For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL KOHL'S CORPORATION Security Meeting Type Annual Ticker Symbol KSS Meeting Date 16-May-2013 ISIN US5002551043 Agenda 933759043 - Management Record Date 13-Mar-2013 Holding Recon Date 13-Mar-2013 City / Country / United States Vote Deadline Date 15-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: PETER For For BONEPARTH Management 1B. ELECTION OF DIRECTOR: STEVEN A. BURD For For Management 1C. ELECTION OF DIRECTOR: DALE E. JONES For For Management 1D. ELECTION OF DIRECTOR: KEVIN MANSELL For For 1E. ELECTION OF DIRECTOR: JOHN E. Management For For SCHLIFSKE 1F. Management For For ELECTION OF DIRECTOR: FRANK V. SICA 1G. ELECTION OF DIRECTOR: PETER M. Management For For SOMMERHAUSER 1H. ELECTION OF DIRECTOR: STEPHANIE A. Management For For STREETER 1I. Management For For ELECTION OF DIRECTOR: NINA G. VACA 1J. ELECTION OF DIRECTOR: STEPHEN E. Management For For WATSON 2. RATIFY APPOINTMENT OF ERNST & YOUNG Management For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3. ADVISORY VOTE ON APPROVAL OF NAMED Management For For EXECUTIVE OFFICER COMPENSATION. 4. SHAREHOLDER PROPOSAL: POLICY ON Shareholder Against For ANIMAL CRUELTY RELATED TO THE SALE OF PRODUCTS CONTAINING ANIMAL FUR. 5. SHAREHOLDER PROPOSAL: INDEPENDENT Shareholder For Against BOARD CHAIRMAN. BLUCORA INC Security Meeting Type Annual Ticker Symbol BCOR Meeting Date 22-May-2013 ISIN US0952291005 Agenda 933805523 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 21-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LANCE DUNN For For 2 STEVEN HOOPER For For 3 DAVID CHUNG For For Management 2. PROPOSAL TO RATIFY THE APPOINTMENT For For OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 3. PROPOSAL TO APPROVE, ON AN ADVISORY Management For For BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management 4. PROPOSAL TO APPROVE THE FLEXIBLE For For SETTLEMENT FEATURE FOR THE POTENTIAL CONVERSION OF THE CONVERTIBLE NOTES. SAFETY INSURANCE GROUP, INC. Security 78648T100 Meeting Type Annual Ticker Symbol SAFT Meeting Date 24-May-2013 ISIN US78648T1007 Agenda 933807084 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 23-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FREDERIC H. LINDEBERG For For Management 2. RATIFICATION OF THE APPOINTMENT OF For For PRICEWATERHOUSECOOPERS LLP. 3. ADVISORY VOTE ON EXECUTIVE Management For For COMPENSATION. MILLER INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol MLR Meeting Date 24-May-2013 ISIN US6005512040 Agenda 933809103 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 23-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 T.H. ASHFORD, III For For 2 JEFFREY I. BADGLEY For For 3 A.R. CHANDLER, III For For 4 WILLIAM G. MILLER For For 5 RICHARD H. ROBERTS For For Management 2. APPROVAL OF THE MILLER INDUSTRIES, For For INC. 2013 NON-EMPLOYEE DIRECTOR STOCK PLAN. Management 3. NON-BINDING RESOLUTION TO APPROVE For For THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. BIG LOTS, INC. Security Meeting Type Annual Ticker Symbol BIG Meeting Date 30-May-2013 ISIN US0893021032 Agenda 933789630 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 29-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY P. BERGER For For 2 JAMES R. CHAMBERS For For 3 STEVEN S. FISHMAN For For 4 PETER J. HAYES For For 5 BRENDA J. LAUDERBACK For For 6 PHILIP E. MALLOTT For For 7 RUSSELL SOLT For For 8 JAMES R. TENER For For 9 DENNIS B. TISHKOFF For For Management 2. APPROVAL OF THE COMPENSATION OF BIG Against Against LOTS' NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO ITEM - K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND THE NARRATIVE DISCUSSION ACCOMPANYING THE TABLES. Management 3. RATIFICATION OF THE APPOINTMENT OF For For DELOITTE & TOUCHE LLP AS BIG LOTS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. TRANSCEPT PHARMACEUTICALS, INC. Security 89354M106 Meeting Type Annual Ticker Symbol TSPT Meeting Date 04-Jun-2013 ISIN US89354M1062 Agenda 933797752 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 03-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER B. EHRLICH For For 2 FREDERIK J. RUEGSEGGER For For 3 THOMAS J. DIETZ For For Management 2. TO RATIFY THE APPOINTMENT OF ERNST & For For YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR TRANSCEPT PHARMACEUTICALS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. VONAGE HOLDINGS CORP. Security 92886T201 Meeting Type Annual Ticker Symbol VG Meeting Date 06-Jun-2013 ISIN US92886T2015 Agenda 933810271 - Management Record Date 12-Apr-2013 Holding Recon Date 12-Apr-2013 City / Country / United States Vote Deadline Date 05-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL A. KRUPKA For For 2 DAVID C. NAGEL For For 3 MARGARET M. SMYTH For For Management 2. TO RATIFY THE RECENT ELECTION OF ONE For For CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE 2 STOCKHOLDERS. 3. Management For For TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management 4. TO APPROVE THE AMENDMENT AND Against Against RESTATEMENT OF OUR 2006 INCENTIVE PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE. 5. Management For For TO RATIFY THE EXTENSION OF OUR TAX BENEFITS PRESERVATION PLAN. SKULLCANDY INC Security 83083J104 Meeting Type Annual Ticker Symbol SKUL Meeting Date 13-Jun-2013 ISIN US83083J1043 Agenda 933809189 - Management Record Date 18-Apr-2013 Holding Recon Date 18-Apr-2013 City / Country / United States Vote Deadline Date 12-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 SCOTT OLIVET For For 2 GREG WARNOCK For For Management 2. PROPOSAL TO RATIFY THE SELECTION OF For For ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 3. Management Against Against SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF A ONE-TIME OPTION Management For For EXCHANGE FOR ELIGIBLE EMPLOYEES. COINSTAR, INC. Security 19259P300 Meeting Type Annual Ticker Symbol CSTR Meeting Date 27-Jun-2013 ISIN US19259P3001 Agenda 933826680 - Management Record Date 29-Apr-2013 Holding Recon Date 29-Apr-2013 City / Country / United States Vote Deadline Date 26-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Management 1A. ELECTION OF DIRECTOR: NORA M. DENZEL For For Management 1B. ELECTION OF DIRECTOR: RONALD B. For For WOODARD Management 2. AMENDMENT OF THE RESTATED For For CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO OUTERWALL INC. 3. ADVISORY RESOLUTION TO APPROVE THE Management For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 4. RATIFICATION OF APPOINTMENT OF KPMG Management For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Tilson Investment Trust By (Signature and Title): /s/ Whitney R. Tilson Whitney R. Tilson, Trustee, President and Principal Executive Officer Date: August 8, 2013
